Citation Nr: 9915245
Decision Date: 05/28/99	Archive Date: 08/06/99

DOCKET NO. 98-14 937               DATE MAY 28, 1999

On appeal from the decision of the Department of Veterans Affairs
Regional Office in No. Little Rock, Arkansas

THE ISSUES

1. Entitlement to service connection for nictoine dependence.

2. Entitlement to service connection for chronic obstructive
pulmonary disease as secondary to nicotine dependence.

REPRESENTATION

Appellant represented by: James W. Stanley, Jr., attorney

FINDINGS OF FACT

1. The veteran in this case served on active duty from October 1951
to May 1955.

2. On April 16, 1999, the Board was notified by the Department of
Veterans Affairs (VA) Regional Office, North Little Rock, Arkansas,
that the veteran had died.

3. On May 26, 1999, the Board received a copy of the veteran's
death certificate which verified that he had died on January [redacted]
1999.

CONCLUSION OF LAW

Because of the death of the veteran, the Board has no jurisdiction
to adjudicate the merits of this claim. 38 U.S.C.A. 7104(a) (West
Supp. 1998); 38 C.F.R. 20.1302 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the appeal.
As a matter of law, veterans' claims do not survive their deaths.
Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith
v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7
Vet. App. 42, 47 (1994). This appeal on the merits has become moot
by virtue of the death of the veteran and must be dismissed for
lack of jurisdiction. See 38 U.S.C.A. 7104(a) (West Supp. 1998); 38
C.F.R. 20.1302(1998).

In reaching this determination, the Board intimates no opinion as
to the merits of this appeal or to any derivative claim brought by
a survivor of the veteran. 38 C.F.R. 20.1106 (1998).

2 -

ORDER 

The appeal is dismissed.

LAWRENCE M. SULLIVAN 
Member, Board of Veterans' Appeals

- 3 - 
